ROST, J.
We have been asked to change the judgment rendered in this case yesterday, by entering a decree affirming the judgment, gf the District Court generally. In doing so we wish to observe, that the decree simply orders the old executor to account to the new one for the wages earned by the slaves since the death of the testator, and does not decide to whom these wages belong, and that the affirmance of the judgment leaves that question open.
It is ordered, that the judgment rendered in this case, on the 18th instant, be changed so as to road as follows:
It is ordered, that the judgment of the District Court be affirmed, with costs.